ASD THREE RIVERS MA SOLAR, LLC vs. THE PLANNING BOARD OF THE TOWN OF WILBRAHAM, MISC 19-000089

































 
 ASD THREE RIVERS MA SOLAR, LLC, Plaintiff, v. THE PLANNING BOARD OF THE TOWN OF WILBRAHAM, and JEFFREY A. SMITH, TRACEY PLANTIER, JOHN McCLOSKEY, JAMES E. MOORE, JR., JAMES ROONEY, and GORDON ALLEN, as they are the Members and Associate Members of the Planning Board of the Town of Wilbraham, Defendants
 MISC 19-000089 
 APRIL 5, 2021
HAMPDEN, ss.
RUBIN, J.
JUDGMENT





  	This action was filed on February 19, 2019 pursuant to G. L. c. 40A, § 17 and G.L. c.  40A, § 3. This matter came on to be heard by the court (Rubin, J.) which resulted in trial,  commencing on September 24, 2020 and concluding on September 30, 2020. In a decision of  even date with this judgment the court made findings of fact and rulings of law.  




	The court finds that each of the Planning Board's reasons for denial of ASD Three  Rivers' special permit application are wholly unsubstantiated and do not support denial of the  special permit. The court further finds that the denial unreasonably regulates the installation of  solar energy facilities in contravention of G.L. c. 40A, § 3.  




In accordance with the court's decision, it is hereby




ORDERED and ADJUDGED that Decision by the Town of Wilbraham Planning Board  denying the special permit application of ASD Three Rivers MA Solar, LLC must be  ANNULLED; and 




ORDERED that the special permit be issued forthwith by the Town of Wilbraham Planning  Board to ASD Three Rivers MA Solar, LLC. 





Home/Search 
Land Cases by Docket Number
Land Cases by Date  
Land Cases by Name



Commonwealth of Massachusetts. Trial Court Law Libraries. Questions about legal information? Contact Reference Librarians.